Citation Nr: 1734960	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2015, an informal conference was held before a Decision Review Officer (DRO) at the RO.  A report of the informal conference is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under VA law, the Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2016).  

The record shows that following the Veteran's July 2013 substantive appeal, in which he did not request a hearing before the Board, he attended an informal conference with a DRO at the RO.  During the informal conference, local and Board hearing options were discussed.  Thereafter, on the same day, the Veteran requested a videoconference hearing by indicating so on a January 2015 Statement in Support of Claim.  His representative also indicated that he wanted a BVA videoconference hearing.  See January 2015 Third Party Correspondence.  However, there is no indication that the RO scheduled the Veteran for a videoconference hearing.  A notice of hearing letter has not been associated with the record.    
Thus, the case is remanded for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  Notification of the date and time of the hearing shall be sent to him at his last address of record.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

